DETAILED ACTION

Allowable Subject Matter
Claims 2-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (US Patent 6,295,142 B2).
 	As to claim 1,  A detection device (i.e. the Figure 1-3 embodiment of Watanabe describes a photo sensor TFT matrix panel having an optical photodiode 4) (see Fig. 1-3, Col. 2), comprising: 
 	an insulating substrate (i.e. the panel which is the basis of the TFT panel 1 requires that a sensor substrate panel 6011 being an insulated property to form a cell like device to implement the sensor seen in figure 18A, 18B) (see Fig. 18A, 18B, Col. 11); 
 	a detection element including a first photodiode (i.e. the element 4 as seen in figure 1 is said to be a photodiode) (see Fig. 1), a first thin film transistor (i.e. the first TFT151), a second thin film transistor (i.e. the second TFT 121), and a third thin film transistor (i.e. the third TFT 131 is seen in figure 1) (see Fig. 1, Col. 2-3); 
 	a dummy element including a second photodiode and a first thin film transistor (i.e. the dummy element is one of the redundant line 21 is attached which can function as a dummy when an error is detect and a laser burn is applied remove the element it is attached to 4 of the second lines ) (see Fig. 1-3, Col. 2-3); and 
 	a first scan line (i.e. Dr.1) , wherein the first scan line is a gate of each of the first thin film transistors (i.e. as seen in figure 3 the first TFT 151 is attached to the scan line Dr.1) (see Fig. 1), the dummy element is located adjacent to the detection element (i.e. the redundant line is attached next to the detection element 4) (See Fig. 1-3, Col. 2-3), and the dummy element includes the first photodiode and none of a second thin film transistor and a third thin film transistor (i.e. since the photo diode 1 4 is also attached to the dummy line 21 which in figure 3 is seen to be connected in the column of 151 and not 121 and 131, since the claimed language is not clearly, the examiner interprets the claims as to be having a negative attachment to both second and third TFT as the term none is not property distinguished) (see Fig. 1-3, Col. 2-3).
 	However, if it was later found that the dummy element of Watanabe was not defined, one of ordinary skill in the at the time the invention was made would have understood that the redundant element 21 makes specific part of the circuitry to operate as a dummy element when it is need to isolate faults during manufacturing processes.  Therefore, the redundant element is the same as a dummy element.
 	As to claim 11, Watanabe teaches a detection device (i.e. the Figure 1-3 embodiment of Watanabe describes a photo sensor TFT matrix panel having an optical photodiode 4) (see Fig. 1-3, Col. 2) comprising: 
 	a glass substrate (i.e. even though Watanabe only recites a substrate 18, an artisan at the time the time of the application filing would have appreciated that glass is the most prevalent substrate using the TFT manufacturing process and therefore having been used to reduce the invention into practice) (see Fig. 18A, 18B, col. 11); 
 	a detection element including a first photodiode and a plurality of thin film transistors (i.e. the detection unit as seen in figure 18) (see figure 18, Col. 11); and 
 	a dummy element including a second photodiode and a single thin film transistor(i.e. since the photo diode 1 4 is also attached to the dummy line 21 which in figure 3 is seen to be connected in the column of 151 and not 121 and 131, since the claimed language is not clearly, the examiner interprets the claims as to be having a negative attachment to both second and third TFT as the term none is not property distinguished) (see Fig. 1-3, Col. 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Mochizuki (US Patent 6,459,132) is cited to teach figure 11-14 emboidment which teaches another TFT sensor array design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 4, 2022